Citation Nr: 1810360	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected low back disability prior to August 24, 2017, and in excess of 10 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for service-connected cervical spine disability prior to August 24, 2017, and in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 40 percent for left upper extremity radiculopathy prior to August 24, 2017, and in excess of 70 percent thereafter.

4.  Entitlement to an initial rating in excess of 30 percent for right upper extremity radiculopathy prior to August 24, 2017, and in excess of 20 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1993 to January 1994.  She had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran appealed the Board's May 2015 decision to deny a rating in excess of 30 percent for right upper radiculopathy to the United States Court of Appeals for Veterans Claims (Court).  By a January 2016 Order, the Court, pursuant to a joint motion for remand (JMR), vacated that decision to the extent it denied a rating in excess of 30 percent for the right upper extremity radiculopathy, and remanded this issue for action consistent with the JMR.  The claims, including the right upper radiculopathy claim, were most recently remanded in February 2017 for additional development, including examinations.

The Board notes that to the extent that the most recent rating decision in October 2017 reduced some of the individual disability ratings, the Veteran's overall combined disability rating currently remains at 100 percent.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran displayed forward flexion to 70 degrees; except at one point she displayed flexion of 15 degrees; however this limited flexion was not found in any other examination or treatment records.  She has not displayed ankylosis at any point during the appeal period.  

2.  The Veteran's forward flexion of the cervical spine was 40 degrees prior to February 3, 2015 and her combined range of motion was 280 degrees.  At no point during that time has her forward flexion been greater than 15 degrees but less than 30 degrees, her combined range of motion been less than 70 degrees; she has not had demonstrated muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal countours such as scoliosis, reverse lordosis or abnormal kyphosis.  She did not display ankylosis.

3.  From February 3, 2015, the Veteran has displayed forward flexion of 20 to30 degrees; flexion at less than 15 degrees or ankylosis was not displayed.

4.  Prior to February 3, 2015; the Veteran's radiculopathy of the left upper extremity has been manifested by no more than moderate incomplete paralysis; and from February 3, 2015, severe incomplete paralysis.  No complete paralysis has been shown.  

5.  Prior to August 24, 2017; the Veteran's radiculopathy of the right upper extremity has been manifested by no more than moderate incomplete paralysis; and from August 24, 2017, no more than mild incomplete paralysis.  


6.  The Veteran's radiculopathy of the right lower extremity has been manifested by no more than mild incomplete paralysis; no muscle atrophy or loss of sensation has been shown.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating, but no higher, for a lumbar spine disability have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for the assignment of a 20 percent rating, but no higher, for a cervical disability have been met from February 3, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

3.  The criteria for the assignment of a rating in excess of 10 percent for a cervical spine disability prior to February 3, 2015, and in excess of 20 percent thereafter have not been met at any point during the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

4.  The criteria for the assignment of a 70 percent rating, but no higher, for left upper extremity radiculopathy have been met from February 3, 2015.  38 U.S.C. 
§§ 1155, 5017 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8510, 8513 (2017).


5.  The criteria for an evaluation in excess of 40 percent for radiculopathy of the left upper extremity, prior to February 3, 2015, and in excess of 70 percent thereafter,  have not been met or approximated at any point during the appeal period.  
38 U.S.C. §§ 1155, 5017 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8510, 8513 (2017).

6.  The criteria for an evaluation in excess of 30 percent for radiculopathy of the right upper extremity, prior to August 24, 2017 and in excess of 20 percent thereafter, have not been met or approximated at any point during the appeal period.  38 U.S.C. §§ 1155, 5017 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8510 (2017).

7.  The criteria for an evaluation in excess of 10 percent for radiculopathy of the right lower extremity, have not been met or approximated at any point during the appeal period.  38 U.S.C. §§ 1155, 5017 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

This claim has been remanded multiple times, most recently in February 2017, to afford the Veteran new VA examinations.  The Board finds there has been substantial compliance with the February 2017 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2017).

In an appeal of an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board notes that the RO has staged the ratings in accordance with Fenderson and Hart and the Board will determine whether additional staged ratings are warranted. 

Lumbar and Cervical Spine Ratings

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2017).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2017).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2017).

Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2017).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, Note 1 (2017). 

Pursuant to 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes: 

60 percent: Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;

40 percent: Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;

20 percent: Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months;

10 percent: Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017). 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V (2017).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  See id.

Lumbar Spine Analysis

On April 12, 2013, the RO received a claim to reevaluate the Veteran's left hip, left hand, left wrist, and left foot as secondary to her lumbar spine and cervical spine condition.  The RO subsequently ordered a VA examination for the lumbar spine.

On May 7, 2013, the Veteran was afforded a VA examination.  The Veteran described throbbing and aching pain in her low back and across her entire back when standing.  She did not report flare-ups.  Flexion was to 85 degrees with pain beginning at 70 degrees.  Extension was to 30 degrees or greater; right and left lateral flexion and rotation all were to 30 degrees or greater, with evidence of pain at 30 degrees or greater.  There was no loss of motion after repetitive use testing.  The examiner noted function loss including less movement than normal and pain on movement.  She did not have localized tenderness, or pain to palpation, but did have guarding or muscle spasm not severe enough to result in abnormal gait.  The Veteran had invertebral disc syndrome but no incapacitating episodes. 

In the April 2014 Notice of Disagreement the attorney stated that the Veteran had back pain with standing, sitting, and bending, and after standing 15 minutes she developed pain.  She also had back spasms.  She had trouble doing housework such as washing dishes and vacuuming. 

During a February 3, 2015 examination for the Social Security Administration (SSA) the Veteran displayed 15 degrees of flexion of the lumbar spine, 5 degrees of extension; and 10 degrees of right and left lateral flexion. 

On August 24, 2017, the Veteran was afforded a VA examination for her low back.  The Veteran reported flare ups when she walked for more than 100 feet or stood for longer than 5 to 10 minutes.  She also reported functional loss including being unable to bend all the way from the hips.  Flexion was to 70 degrees; extension to 20 degrees; right lateral flexion to 20degrees; left lateral flexion to 15 degrees; right lateral rotation to 25 degrees; and left lateral rotation to 25 degrees.  The examiner noted pain limited full range of motion and there was pain on weight bearing.  Upon repetitive testing there was no loss of function.  The examiner was unable to say whether functional ability was limited with repeated use over a period of time as there was no decreased effort during the examination.  There was no ankylosis of the spine.  The Veteran had intervertebral disc syndrome, but no prescribed bed rest.   

First, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, all the VA examination reports noted that the Veteran had no incapacitating episodes in the last twelve months, and the treatment records do not contradict that finding.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017). 

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether she is entitled to a higher rating based on her orthopedic manifestations.

Turning to the orthopedic manifestations, the Veteran is rated under code 5242, affording the Veteran the benefit of the doubt with consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 that a 20 percent rating is warranted for the entire appeal period.  At the most recent exam, upon which the RO reduced the Veteran's rating for this disability (but not the overall combined rating), the Veteran was noted to have flexion to 70 degrees, but the Board finds that given the Veteran's consistent competent and credible reports functional loss including back pain with standing, sitting and bending and after standing 15 minutes, as well as back spasms that a continued 20 percent rating is warranted.  However the Board finds that a higher rating based on the February 2015 Social Security examination is not warranted as those range of motion measurements are anomalous and are not consistent with the other evidence of record.  At no other point in time does the Veteran have that limited a range of motion.  Therefore, a 20 percent rating, but no higher is warranted, given that at no point other than the February 3, 2015 SSA examination did her disability approximate ankylosis, or flexion of 15 degrees or less, even considering the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, including consideration of functional loss.

With regard to the appellant brief argument that the 2013 examination had a violation of Sharp V. Shulkin, the Board notes that the Veteran did not report flare-ups so Sharp would not be applicable, as no description of flare-ups is needed.  No. 16-1385 (Vet. App. Sept. 6, 2017).

In sum, a compensable evaluation in excess of 20 percent evaluation for the orthopedic manifestations of the Veteran's lumbar spine disability but no higher is applicable throughout the entire period.  See Hart, supra.


Cervical Spine Analysis

On April 12, 2013, the RO received a claim to reevaluate the Veteran's left hip, left hand, left wrist, and left foot as secondary to her lumbar spine and cervical spine condition.  The RO subsequently ordered a VA examination for the cervical spine.
In May 2013, the Veteran was afforded a VA examination.  The Veteran noted symptoms of achiness, throbbing, popping, and twinges in her neck, but did not report flare ups of her condition.  Flexion was to 40 degrees with evidence of pain at 40 degrees.  Extension was to 40 degrees with evidence of pain at 40 degrees.  Right lateral flexion was to 30 degrees with pain at 30 degrees; and left lateral flexion was to 40 degrees with pain at 40 degrees.  Right lateral rotation was to 60 degrees with pain at 60 degrees and left lateral rotation was at 70 degrees with pain at 70 degrees.  There was no loss of range of motion upon three tests but examiner noted limitation of range of motion following repetitive use testing and functional loss including less movement than normal, weakened movement, and pain on movement.  The Veteran had no localized tenderness and had guarding or muscle spasms, but no abnormal gait or contour.  

On the April 2014 notice of disagreement the Veteran stated that she develops kinks in her neck and she cannot turn her head, frequently and this sometimes lasts for a long period of time.  

During a February 3, 2015 examination for SSA the Veteran displayed cervical spine flexion to 30 degrees; with extension to 10 degrees.  Left and right lateral flexion were both to 10 degrees and rotation was to 45 degrees.  

On August 24, 2017, the Veteran was also afforded a VA cervical spine examination.  The Veteran stated in regards to flare ups that her pain was worse in the cold weather.  With regard to loss of functional impairment she stated she could hardly use her left hand.  Forward flexion was to 20 degrees; extension to 10 degrees; right and left lateral flexion were to 15 degrees; right lateral rotation was to 70 degrees and left lateral rotation was to 60 degrees.  There was pain on weight bearing and passive range of motion, and pain that caused functional loss, with cervical rods preventing full range of motion.  The Veteran was able to perform repetitive testing without functional loss.  The examiner was unable to say whether functional ability was limited with repeated use over a period of time or flare up as there was no decreased effort during the examination; however they did note the Veteran's statement regarding flare ups and that her pain was worse in cold weather.  There was no ankylosis of the spine.  The Veteran had intervertebral disc syndrome, but no prescribed bed rest.  The examiner noted that there was evidence of pain on passive range of motion, but not when the joint was not used in weight bearing.  

First, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, all the VA examination reports noted that the Veteran had no incapacitating episodes in the last twelve months, and the treatment records do not contradict that finding.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017). 

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on her orthopedic manifestations.

Turning to the orthopedic manifestations, the Veteran is rated under code 5242, and the Board finds that prior to February 3, 2015, a rating in excess of 10 percent is not warranted, as the Veteran's flexion was limited to 40 degrees and combined overall range of motion was 280 degrees.  The Board finds that a 20 percent rating is warranted from February 3, 2015, the date of her Social Security examination, during which the Veteran was noted to have flexion to 30 degrees, and her range of motion was shown to be 20 degrees of flexion in 2017.  Therefore, 20 percent rating, but no higher is warranted, given that at no point did her disability approximate ankylosis, or flexion of 15 degrees or less.  When considering the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, including consideration of functional loss, including less movement than normal, weakened movement, and pain on movement, and pain on weight bearing, the Board finds that a higher rating is not warranted as these ratings account for any functional loss.  

Under Diagnostic Code 5003, the higher rating of 20 percent is only available if there is X-ray evidence of involvement of two or more major joints with no limitation of motion at all.  That is not the disability picture here (i.e., this Veteran has one major joint involved, with limitation of motion).

The Veteran's competent lay statements regarding her flare-ups in 2017 focused on her symptoms worsening in cold weather.  While the Veteran has consistently complained of functional loss due to pain including aching, throbbing, and twinges, she has not complained of, and no medical report demonstrates that he has demonstrated an overall disability picture that reflects that she regularly suffers from decreased or abnormal excursion, strength, speed, coordination, or endurance; or that she suffers from excess fatigability that regularly affects stability, standing, and weight-bearing.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Pain alone is not a functional loss for disability based on range-of-motion loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Furthermore, the Veteran mentioned she did not have flare ups in regularly, but in cold weather.  Her symptoms of being able to use her hand less are accounted for in her separate rating for radiculopathy.  Therefore, a higher rating due to flare-ups is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet.App. 32 (2011); DeLuca v. Brown, 8 Vet.App. 202 (1995).  With regard to the appellant brief argument that the 2013 examination had a violation of Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  The Board notes that the Veteran did not report flare-ups so Sharp would not be applicable, as no description of flare-ups is needed. 

In sum, a compensable evaluation in excess of 10 percent evaluation for the orthopedic manifestations of the Veteran's cervical spine disability, and in excess of 20 percent from February 3, 2015, is not warranted.  See Hart, supra.


Radiculopathy Ratings

Diagnostic Code 8513 provides the rating criteria for paralysis of the radicular nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 20 percent, 40 percent and 70 percent are assignable for incomplete paralysis of all radicular groups of the major extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 20 percent, 30 percent, and 60 percent are assignable for incomplete paralysis of the minor extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 90 percent and 80 percent are assignable for complete paralysis of the radicular nerve of the major and minor extremity respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  Peripheral nerve disability ratings are also available for each individual nerve and the upper, middle, and lower radicular groups; however, rating the Veteran under Diagnostic Code 8513 provides for the highest rating. 

The regulations describe complete paralysis for each radicular group.  For the upper radicular group, complete paralysis is established where all shoulder and elbow movements are lost or severely affected, but hand and wrist movements are not affected.  See 38 C.F.R. § 4.124a, Diagnostic Code 8510.  For the middle radicular group, complete paralysis is established where adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist are lost or severely affected.  See 38 C.F.R. § 4.124a, Diagnostic Code 8511.  For the lower radicular group, complete paralysis is established where all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, are paralyzed (substantial loss of use of hand).  See 38 C.F.R. § 4.124a, Diagnostic Code 8512.

For rating purposes, a distinction is made between major (dominant) and minor groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  As noted below, the Veteran is left-hand dominant; thus, her service-connected peripheral neuropathy of the left upper extremity disability involved her major extremity, while her service-connected peripheral neuropathy of the right upper extremity disability involved her minor extremity.

Regarding the Veteran's right lower extremity, under diagnostic Code 8520, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

Diagnostic Code 8526 pertains to a disability comparable to paralysis of the anterior crural nerve (femoral).  Under Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis of the anterior crural nerve (femoral) resulting in paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. 

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2017).

In rating peripheral nerve injuries and their residuals, the Board notes that attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2017).

Radiculopathy of the Left Upper Extremity Analysis

On April 12, 2013, the RO received a claim to reevaluate the Veteran's left hand, and left wrist secondary to her lumbar spine and cervical spine condition.  She was rated at 40 percent under diagnostic code 8599-8010 until July 27, 2015, and then rated under diagnostic code 8513.

At the May 2013 VA examination, the Veteran had full muscle strength and normal deep tendon reflexes.  She had an absence of sensation in her hand/fingers.  She had moderate paresthesias and numbness.  

In a statement received in August 2013, the Veteran stated that writing was difficult or impossible and she was unable to button clothing, had little grasp, and decreased finger movement, as well as muscle contractions, and arm discoloration.  

In January 2014, the Veteran's attorney reported that the Veteran stated that she had no feeling or grip in the left hand and could hardly hold a pen.  She stated she could not comb her hair, raise her arm or close a car door, or pick up coins, and that her arm was stiff and she had discoloration and swelling.  The Veteran's attorney stated that the Veteran reported decreased grip, strength, weakness, numbness, and falling asleep, as well as fatigue and overuse syndrome to her left extremity.  

In April 2014, the Veteran's attorney stated that the Veteran stated she could not straighten the fingers of her left hand, has no strength, could not lift her arm, could hardly write, could not button clothing, could not type, could not hold or pick up coins, and that her hand was discolored.  She stated she was barely able to lift her arm to shoulder level. 

In January 2015, the Veteran's attorney noted that Veteran complained of left arm twitching and jerking.

During a February 3, 2015 examination for SSA, the Veteran noted her left upper extremity had virtually no use.  The examiner noted the Veteran had almost no function in the left upper extremity.  Testing reviewed grip strength in the left at 1/5.  Muscle strength was 1/5 in the left hand.

On July 27, 2015 the Veteran was afforded a VA examination.  She complained of worsening of her left extremity conditions and twitching and jerking.  She reported "significant symptomatology of paresthesias, numbness, tingling, pain and weakness" affecting the left upper extremity around December 2014.  It was noted that she currently had mild constant pain, moderate intermittent pain, moderate paresthesias and mild numbness in the left upper extremity.  The Veteran had decreased sensation in her left upper extremity in the shoulder, forearm, and hand and fingers.  Moderate incomplete paralysis was noted in the ulnar nerve in the left extremity.  

On August 24, 2017, the Veteran was afforded a VA examination of her extremity.  The examiner noted muscle strength was 3/5 for her extremity.  She had no deep tendon reflexes in the biceps, triceps, or brachioradialis.  She had decreased sensation in the shoulder, forearm, and hand and fingers.  The examiner noted severe paresthesias and numbness in her extremity, but no pain and noted involvement of the C5, C6, C7, and C8 radicular groups.  The extremity was not found to be equally well served by an amputation with prosthesis.  The August 24, 2017 examination noted the Veteran was left hand dominant.  With regard to loss of functional impairment, she stated she could hardly use her left hand.  

In August 2017, the left extremity had severe parenthesis and numbness, but no pain.  

Affording the Veteran the benefit of the doubt, the Board finds that a 70 percent rating is warranted from the February 3, 2015, the SSA examination when the examiner noted objective medical findings of 1/5 grip and muscle strength.  Prior to that the Veteran's symptoms in her left extremity including moderate paresthesias, and moderate numbness and decreased sensation, which are adequately contemplated by the 40 percent evaluation for a moderate degree of impairment including on her 2013 examination, which noted at that time that she had normal muscle strength and normal deep tendon reflexes, even when considering her reports of decreased finger movement and arm contraction.  From, February 3, 2015 the date of her VA examination, she demonstrated objective medical evidence of severe impairment, including severe paresthesias and numbness, and loss of use, but not complete paralysis.  These findings support a 40 percent evaluation prior to February 3, 2015, and a 70 percent rating for each thereafter.  See Fenderson, supra.

Radiculopathy of the Right Upper Extremity Analysis

The Veteran is rated at 30 percent disabled until August 27, 2017, and then at 20 percent disabled, under diagnostic code 8510.  

The Veteran's right upper extremity claim was found by a May 2015 Board decision to have an effective date of May 7, 2013. 

On the May 7, 2013, at a VA examination, the Veteran had full muscle strength and normal deep tendon reflexes.  She had decreased sensation to the hand and fingers and an absence of sensation in the forearm.  She had mild numbness in the extremity, but no pain or paresthesias.

During a February 3, 2015 examination for SSA, the examiner noted grip strength was normal in the right hand and later stated testing reviewed grip strength in the right extremity was 3/5.  Muscle strength was 4/5.  Sensation was noted to be intact. 

On July 27, 2015, the Veteran was afforded a VA examination.  It was noted that she had mild constant pain, moderate intermittent pain, moderate paresthesias and mild numbness in the upper extremity.  Right upper extremity strength was normal.  

The August 24, 2017 examination noted the Veteran is left hand dominant.  The right hand did not have decreased sensation to light touch and had hypoactive deep tendon reflexes.  The right upper extremity had no pain, paresthesias or numbness.

While the 2013 VA examination was previously found to be inadequate for rating the right upper extremity by CAVC due to inconsistencies as to whether the right or left hand was the dominant hand, the July 2015 VA examination confirms the Veteran's symptoms of moderate intermittent pain and moderate paresthesias, and moderate numbness.  Even when considering her reported symptoms, her symptoms have not been determined to be severe by any VA examiner and her medical records have overall noted greater severity of symptoms in her left arm.  There was some diminished muscle and grip strength upon her February 2015 SSA examination but it was still noted to be fair with sensation intact.  These findings support a 30 percent evaluation prior to August 27, 2017.  See Fenderson, supra.  With the August 27, 2017 examination, the right hand did not have decreased sensation to light touch, and the right upper extremity had no pain, paresthesias or numbness.  There was no there was no muscle atrophy or strength abnormality, only hypoactive deep tendon reflexes.  These findings do not support a greater that 10 percent disability rating from that period in time.  See Fenderson, supra.

Radiculopathy of the Right Lower Extremity Analysis

During the May 2013 examination, the Veteran had normal sensation to light touch and no radicular signs. 
In January 2014, the Veteran stated she was experiencing weakness and fatigue in her right lower extremity. 

In April 2014, the Veteran's attorney stated she reported moderate numbness of part of the foot and lower leg and is limited in ability to walk long distances because her leg fatigues easily. 

During a February 3, 2015 examination for SSA, the examiner noted strength in her right lower extremity was 1 out of 4.  

In August 2015, the Veteran was afforded a VA examination.  Right lower extremity strength and deep tendon reflexes were normal.  

Upon examination on August 24, 2017, the Veteran displayed normal sensation to light touch for the lower extremity with mild constant pain and numbness, but no paresthesias.  She had normal muscle strength and normal sensory reflexes, with hypoactive deep tendon reflexes.  Overall, the examiner noted the severity was mild. 

Throughout the appeal period, the Veteran reported mild to moderate pain and numbness, as well as fatigue, and she had some loss of right lower extremity strength in 2015.  However, physical evaluation also revealed no sensory abnormality was decreased including sensation to pinprick.  Her symptoms, including mild pain and mild to moderate numbness are adequately contemplated by the 10 percent evaluation for a mild degree of impairment.  She did not demonstrate moderate incomplete paralysis of her right lower extremity; there was hypoactive tendons, but no muscle atrophy and normal deep tendon reflexes during the August 2017 examination, which again are contemplated by a 10 percent rating.  These findings support a 10 percent evaluation throughout the appeal period and not a higher 20 percent evaluation. See Fenderson, supra.



ORDER

Entitlement to a rating of 20 percent, but no higher for service-connected low back disability is granted during the entire appeal period, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating of 20 percent, but no higher for service-connected low back disability is granted effective February 3, 2015, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for service-connected cervical spine disability prior to February 3, 2015, and in excess of 20 percent thereafter, is denied.

Entitlement to a rating of 70 percent, but no higher for service-connected left upper radiculopathy is granted effective February 3, 2015, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 40 percent for left upper extremity radiculopathy prior to February 3, 2015, and in excess of 70 percent thereafter, is denied. 

Entitlement to an initial rating in excess of 30 percent for right upper extremity radiculopathy, and in excess of 20 percent thereafter is denied.

Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy is denied.


____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


